 

 

Case 6:12-cr-00018-JRH-CLR Document 1408 Filed 06/16/20 Page 1 of 4

PEG

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT AUGUSTA DIY.
FOR THE SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION 20 JUN 16 PH 2:39

CLERK___<
UNITED STATES OF AMERICA S0. DIST OF Gh.

CR 612-018-20

Py

 

Vv.

FF

LAWRENCE MICHAEL DRAYTON

ORDER

Defendant Lawrence Michael Drayton has filed a motion seeking
either home confinement pursuant to 18 U.S.C. § 3624(c)(2) or
“compassionate release” pursuant to 18 U.S.C. § 3582(c) (1) (A).
The government opposes the motion. Upon due consideration, the
Court denies Drayton’s request for relief.

Drayton’s reliance upon 18 U.S.C. § 3624(c) (2) is unavailing
because this code section does not vest the United States District
Court with authority to order home confinement. Indeed,
designation of an inmate’s place of confinement is within the
absolute discretion of the Bureau of Prisons (“BOP”). E.g., Jones
v. Woods, 2019 WL 2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited

sources omitted); Brown v. Atkinson, 2010 WL 3659634, *4 (S.D.

 

Fla. Jun. 11, 2010) (“A federal district court does not have the
authority to order an inmate’s placement in a particular facility

or program.” (cited sources omitted).)

 
 

 

Case 6:12-cr-00018-JRH-CLR Document 1408 Filed 06/16/20 Page 2 of 4

On the other hand, the compassionate release provision of §
3582 (c) (1) (A) provides a narrow path for a District Court to grant
release to a defendant in “extraordinary and compelling
circumstances.” Prior to the passage of the First Step Act, only
the Director of the BOP could file a motion for compassionate
release. The First Step Act modified 18 U.S.C. § 3582(c) (1) (A) to
allow a defendant to move a federal district court for
compassionate release, but only “after he has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” In this case, Drayton
has made no showing that he has exhausted his administrative
remedies as required prior to seeking relief in the district court.
For this reason, the Court must deny Drayton’s request.

Moreover, in consideration of Drayton’s request for
compassionate release, this Court may only reduce his sentence if
it finds that “extraordinary and compelling reasons” warrant such
a reduction and that such reduction is “consistent with applicable
policy statements issued by the (United States] Sentencing
Commission.” 18 U.S.C. § 3582(c) (1) (A). Section 1B1.13 of the
Sentencing Guidelines provides the applicable policy statement,
explaining that a sentence reduction may be ordered where a court

determines, upon consideration of the factors set forth in 18

 
 

 

Case 6:12-cr-00018-JRH-CLR Document 1408 Filed 06/16/20 Page 3 of 4

U.S.C. § 3553(a), that “extraordinary and compelling reasons”
exist and the defendant does not present a danger to the safety of
any other person or the community. U.S.S.G. § 1B1.13. The
application notes to this policy statement list three specific
examples of extraordinary and compelling reasons to consider
reduction of a defendant’s sentence under § 3582(c)(1) (A): (1) a
medical condition; (2) advanced age; and (3) family circumstances.
Id. n.1{(A)-{(C). A fourth catch-all category provides: “As
determined by the Director of the Bureau of Prisons, there exists
in the defendant’s case an extraordinary and compelling reason
other than, or in combination with,” the aforementioned three
categories. Id. n.1(D) (emphasis added).

Drayton bears the burden of demonstrating that compassionate

release is warranted. Cf. United States v. Hamilton, 715 F.3d

 

328, 337 (11th Cir. 2013) (in the context of a motion to reduce
under § 3582(c)(2)}). Here, he has not made any argument let alone
showing justifying his release other than a generalized concern
about COVID-19, which is too speculative to qualify as
extraordinary and compelling. As the Third Circuit explained:
“(T]he mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering BOP's statutory role, and its extensive professional

efforts to curtail the virus’s spread.” United States v. Raia,

 

 
 

 

Case 6:12-cr-00018-JRH-CLR Document 1408 Filed 06/16/20 Page 4 of 4

954 F.gd 594, 597 (Sd Cie. 2020). Aceordingly, Drayton has. Tailed
to show that he qualifies under any category of extraordinary and
compelling circumstances, and his motion must be denied for this
reason as well.

Upon the foregoing, Defendant Lawrence Michael Drayton’s
motion for compassionate release (doc. 1402) is DENIED.

ORDER ENTERED at Augusta, Georgia, this LGA aay of June,

2020,

 

 
